                                          Case 4:21-cv-01705-PJH Document 35 Filed 08/10/21 Page 1 of 1




                                  1

                                  2

                                  3

                                  4                                   UNITED STATES DISTRICT COURT

                                  5                               NORTHERN DISTRICT OF CALIFORNIA

                                  6

                                  7      NAACP OF SAN JOSE/ SILICON
                                         VALLEY, et al.,                                  Case No. 21-cv-1705-PJH
                                  8
                                                        Plaintiffs,
                                  9                                                       ORDER RE MOTION TO DISMISS
                                                   v.
                                  10
                                         CITY OF SAN JOSE, et al.,
                                  11
                                                        Defendants.
                                  12
Northern District of California
 United States District Court




                                  13

                                  14          The court has reviewed the complaint (Dkt. 3) in connection with defendants’

                                  15   motion to dismiss, and finds that the complaint is unclear in stating which claims are

                                  16   being asserted by which plaintiffs against which defendants. For instance, while the fifth

                                  17   cause of action specifically names the plaintiffs bringing the claim and the defendants

                                  18   against whom the claim is brought, the majority of the other causes of action do not so

                                  19   specify.

                                  20          Accordingly, the court directs plaintiffs to file a chart with three columns, listing, for

                                  21   each of the sixteen asserted claims: (1) the cause of action as pled in the complaint, (2)

                                  22   the plaintiffs asserting the cause of action, and (3) the defendants against whom the

                                  23   cause of action is asserted. The chart must be filed no later than 5:00 p.m. on August

                                  24   11, 2021.

                                  25          IT IS SO ORDERED.

                                  26   Dated: August 10, 2021

                                  27                                                      /s/ Phyllis J. Hamilton
                                                                                      PHYLLIS J. HAMILTON
                                  28                                                  United States District Judge
